—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about September 28, 1994, which, inter alia, directed plaintiff Gordon to submit to the court at his own cost a copy of the transcript of a previous deposition taken of defendant, unanimously affirmed, without costs.
The conditions placed on plaintiffs’ discovery requests were a proper exercise of discretion. Since plaintiff Gordon has not explained why the July 1993 deposition of defendant was unfairly "truncated”, it was appropriate for the IAS Court to insist that a copy of the proceeding that did take place be submitted to aid the court in determining whether a resumption of the examination before trial is warranted. The condition that plaintiff Gordon pay for the transcript is appropriate, *275since the party who takes a deposition is expected to bear the cost thereof (CPLR 3116 [d]). Since plaintiff Gordon already has deposed defendant as an adverse party, and possibly may do so again, it was reasonable for the court to direct that he not participate during plaintiff Swiskey’s deposition of defendant. Concur — Wallach, J. P., Nardelli, Williams and Mazzarelli, JJ.